PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/991,380
Filing Date: 29 May 2018
Appellant(s): Kucherov et al.



__________________
Michael E. Carmen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Jun. 8, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Claim 1
The Appellant states (pp. 9-10) that the two-phase system of Harnik is directly contrary to the claimed arrangement. Examiner respectfully disagrees.
Harnik’s two-phase system involves a sampling phase (fig. 2; [0021]) to compute a compression ratio, and a scanning phase (fig. 3, [0024]) to compute a deduplication ratio. More specifically in the sampling phase, for every sampled element in base sample B, “the compression rate of the sample element added to B is calculated” –ρi, together with “the number of duplicates for the elements included in…B” –basei [0023]. In the scanning phase, “data set S is scanned to find duplicates of the sampled elements in B” –counti [0024].
Harnik combines compression ratio with deduplication ratio to arrive at data reduction ratio [0025], by taking the average of compression ratio weighted by deduplication ratio for all sampled elements. In the special case where there are no duplicates in data set S, i.e., basei = counti = 1, deduplication ratio becomes 1 and data reduction ratio is the same as compression ratio:
            
                E
                s
                t
                =
                
                    
                        1
                    
                    
                        m
                    
                
                
                    
                        ∑
                        
                            i
                            ∈
                            B
                        
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                i
                            
                        
                    
                
            
        
Hence for this special case at least, there is no need for the scanning phase, and Harnik’s sampling phase alone teaches the generation of compression estimates, analogous to the claimed invention.
The Appellant further states (pp. 9) that Harnik fails to disclose designating a scan criterion to be used in sampling a dataset, scanning and performing a computation on every page of the dataset to determine sampled pages whose computed results satisfy the designated scan criterion, and updating a compression estimate table accordingly. The instant specification (Summary, para. 1) describes scan criterion as a means to identify a subset of the dataset.
In Harnik’s sampling phase [0021], a data set S is scanned to select M elements (i.e., pages) out of a total of N elements to create a base sample B. A unique identifier is generated (i.e., computed) for each sampled element. Sampling may be performed randomly or according to a sampling algorithm (i.e., scan criterion). In other words, an element is in base sample B (i.e., satisfies the designated scan criterion) if and only if its identifier is in the output of the sampling algorithm. Elements in base sample B are stored (i.e., updated) in a table (i.e., compression estimation table) [0062].
The Appellant further states (pp. 10-11) that the combination of Harnik and Tille also results in a two-phase system. To the contrary, since Harnik’s sampling phase alone teaches the generation of compression estimates, a person having ordinary skill in the art would be motivated to adopt a simple and industry-standard sampling algorithm such as Tille’s sequential sampling algorithm in Harnik’s sampling phase only to achieve a one-phase estimation of compression ratio.
The Appellant further states (pp. 11) that the cited art does not disclose any designated scan criterion which defines a subspace of a total scan space for a scan. This is not accurate. In probability theory, the sample space of an experiment is the set of all possible outcomes of that experiment. Tille defines the sample space as all subsets (i.e., subspaces) of the total population (i.e., total scan space) (Tille: pp. 1/5). Harnik’s sampling algorithm (i.e., designated scan criterion) outputs such a subspace.

Claim 3
The Appellant states (pp. 12) that Harnik does not disclose a dataset that comprises a set of one or more logical storage volumes of a storage system.
The software and hardware elements (i.e., storage volumes) of Harnik’s system are illustrated according to logical or functional relationships [0074]. Data reduction is performed on a multiprocessing networked environment connecting one or more computing systems, with their own storage components, and shared storage devices over a network (fig. 1; [0019]) to form a networked storage system.

Claim 4
	The Appellant states (pp. 15) that Zhou does not disclose scanning pages of a dataset to compute content-based signatures, comparing initial portions of these signatures to the designated signature prefix for a match to identify sampled pages, and updating a compression estimate table accordingly.
Harnik scans every page in data set S to compute a hash signature (i.e., content-based signature) for it [0040]. Zhou randomly generates a prefix with length L (i.e., designated signature prefix), and queries YouTube for (i.e., compares) videos whose id contains (i.e., initial portion matches) the prefix (Zhou: sec. 5.1, para. 2). A person with ordinary skill in the art would be motivated to utilize Zhou’s method as Harnik’s sampling algorithm to perform random prefix sampling of data set S. Base sample B would consist of all the entries whose hash signatures have prefix of length L matching the designated signature prefix. Elements in base sample B are stored (i.e., updated) in a table (i.e., compression estimation table) [0062].

Claim 7
The Appellant states (pp. 16) that Zhou does not disclose entries of a compression estimate table with a page identifier comprising a specified number of initial bytes of a content-based signature.
Zhou randomly generates m prefixes with length L and queries (i.e., samples) YouTube for videos whose id contains (i.e., initial bytes matches) one of the prefixes (Zhou: sec. 5.1, para. 2). A person with ordinary skill of art would be motivated to utilize Zhou’s method as Harnik’s sampling algorithm to perform random prefix sampling of data set S. Base sample B would consist of m entries, each with a prefix of length L (i.e., specified number of initial bytes) of that entry’s hash signature computed by Harnik. Each prefix serves as the identifier (i.e., page identifier) of the corresponding entry. Elements in base sample B are stored in a table (i.e., compression estimation table) [0062].

Claim 8
The Appellant states (pp. 17) that Zhou does not disclose entries of a compression estimate table with a page identifier comprising less than an entire content-based signature.
Zhou randomly generates m prefixes with length L and queries (i.e., samples) YouTube for videos whose id contains one of the prefixes (Zhou: sec. 5.1, para. 2). A person with ordinary skill of art would be motivated to utilize Zhou’s method as Harnik’s sampling algorithm to perform random prefix sampling of data set S. Base sample B would consist of m entries, each with a prefix of length L (i.e., less than an entire signature) of that entry’s hash signature computed by Harnik. Each prefix serves as the identifier (i.e., page identifier) of the corresponding entry. Elements in base sample B are stored in a table (i.e., compression estimation table) [0062].

Claim 9
	The Appellant states (pp. 17) that Zhou does not disclose content-based signature prefixes. This is correct. Harnik computes hash signatures (i.e., content-based signatures) [0040], while Zhou generates prefixes of length L (Zhou: sec. 5.1, para. 2). Applying Zhou’s prefix method to Harnik’s hash signatures produces content-based signature prefixes.

Claim 5
The Appellant states (pp. 19) that Dietzfelbinger does not disclose scanning pages of a dataset to compute polynomial-based signatures, determining if the polynomial-based signatures satisfy a designated subset inclusion characteristic, computing their content-based signatures, and updating a compression estimate table based on the content-based signatures. The instant specification (Summary, para. 1) describes subset inclusion characteristic as an example of scan criterion – means to identify a subset of the dataset.
Harnik scans every page in data set S to compute a hash signature (i.e., content-based signature) for it [0040]. Dietzfelbinger points out that polynomial hash functions are widely used in various applications because they are less costly to compute (Dietzfelbinger: Abstract). Hence a person having ordinary skill in the art would be motivated to use a polynomial hash function to compute Harnik’s hash signatures (i.e., polynomial-based signatures).
Harnik’s the sampling may be performed randomly or according to a sampling algorithm (i.e., subset inclusion characteristic) [0021]. In other words, a page is in base sample B (i.e., satisfies the designated subset inclusion characteristic) if and only if its hash signature is in the output of the sampling algorithm. Elements in base sample B are stored in a table (i.e., compression estimation table) [0062].

Claim 10
The Appellant states (pp. 20) that Harnik and Dietzfelbinger fail to disclose a designated subset inclusion characteristic being a designated function applied to a polynomial-based signature to produce a result.
Harnik scans every page in data set S to compute a hash signature for it [0040]. Dietzfelbinger points out that polynomial hash functions are widely used in various applications because they are less costly to compute (Dietzfelbinger: Abstract). Hence a person having ordinary skill in the art would be motivated to use a polynomial hash function to compute Harnik’s hash signatures (i.e., polynomial-based signatures).
Harnik’s the sampling may be performed randomly or according to a sampling algorithm (i.e., designated function) [0021]. In other words, a page is in base sample B (i.e., satisfies the designated function) if and only if its hash signature is in the output (i.e., result) of the sampling algorithm.

Claim 11
	The Appellant states (pp. 21-22) that Klitzke fails to disclose a polynomial-based signature comprising an n-bit CRC value. This is not accurate. CRCs, including an n-bit CRC, are computed using a special type of polynomial (Klitzke: pp. 1, para. 4). Hence a person having ordinary skill in the art would be motivated to use an n-bit CRC to compute Harnik’s hash signatures (i.e., polynomial-based signatures).

Claim 13
	The Appellant states (pp. 22) that Oracle does not disclose adjusting storage configuration of a dataset based on its compression estimate.
In general, data compression optimizes storage use. Oracle lets users check compression efficiency by accessing its compression ratio statistic (i.e., compression estimate) (Oracle: pp. 5), and choose or change (i.e., adjust) the compression scheme (i.e., storage configuration) to use accordingly (Oracle: pp. 8).

Claim 14
	The Appellant states (pp. 23) that Oracle does not disclose generating multiple compression estimates for multiple datasets and selecting one for compression based on these estimates.
Oracle teaches 4 compression schemes and the rationale of choosing between them (Oracle: pp. 8). Oracle lets users check compression efficiency of a block (i.e., dataset) by accessing its compression ratio statistic (i.e., compression estimate) (Oracle: pp. 5), and choose or change the compression scheme to use for the block accordingly (Oracle: pp. 8).

No further specific arguments are provided.

For the above reasons, it is believed that the rejections should be sustained.

Appeal Conference was held on Tuesday, 7-July-2021, at 12:00PM EST with Tony Mahmoudi and Crescelle Delatorre. Agreement was reached to proceed to the Patent Trial and Appeal Board.

Respectfully submitted,
/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


Conferees:
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.